        Case 2:18-cv-02063-GEKP Document 57 Filed 05/20/20 Page 1 of 1




                      IN THE UMTED STATES DISTRICT COURT
                   FOR THf, EASTERN DISTRICT OF PENNSYLVAITIA


TAMISHA HOPKINS,

                     Plaintiff                   CTYIL ACTION
              v.
                                                 NO. 18-2063
r.c. sYsrEMS, rNC,

                     Defendant


                                        ORDE R

       AI{D NOW,     tnir\kof      May, zEzL,upon consideration of Defendants'motion for

summary judgment (Doc. No. 50), Plaintiff s opposition (Doc. No. 51), and Defendants' Reply

(Doc. No. 53), it is hereby ORDERED that the motion for summary judgment is GRANTED IN

PART and DENIED IN PART.



                                                 BY THE COT]RT:




                                                Uurruo Sr,lrps Drsrnrcr Jrmcn
